    Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 1 of 10



            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION

 STEVE BULLOCK, in his official
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                               Plaintiffs,
                   vs.                              Case No. 20-cv-00062

 BUREAU OF LAND                                     The Honorable Brian Morris,
 MANAGEMENT; WILLIAM                                Chief Judge
 PENDLEY, in his official capacity as the
 person exercising the authority of the
 Director of the Bureau of Land
 Management; UNITED STATES
 DEPARTMENT OF THE
 INTERIOR; DAVID BERNHARDT,
 in his official capacity as Secretary of the
 Department of the Interior,

                                  Defendants.

                       PLAINTIFFS’ NOTICE OF
                     SUPPLEMENTAL AUTHORITY

      Plaintiffs Governor Steve Bullock and Montana Department of Natural

Resources and Conservation file this notice of supplemental authority to bring

to the Court’s attention recent comments by defendant William Perry Pendley

that bear on the federal defendants’ compliance with this Court’s September

25, 2020 order (ECF No. 25).




                                        1
   Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 2 of 10



      In an article posted by the Powell Tribune on the newspaper’s website on

October 8, 2020, Mr. Pendley is quoted as saying that this Court’s decision

holding his acting service unlawful has had “no impact, no impact

whatsoever.” The article also includes the following statements that Pendley

made to an audience in Cody, Wyoming:

      • “I’m still here, I’m still running the bureau. I have always been from

         day one . . . deputy director of policy and programs.”

      • “I have the support of the president. I have the support of the

         Secretary of the Interior and my job is to get out and get things done

         to accomplish what the president wants to do.”

      • “It has been done for almost 30 years throughout all administrations.

         Republicans and Democrats, over the decades, have said they will

         designate somebody who’s in the chain of command, as exercising

         the authority of the assistant secretary, or the director, so that person

         has the authority to sign something, and we can move on with life.”

      A copy of the article is attached as Exhibit A, and it is available online

at https://perma.cc/Q6P5-9TDQ.




                                       2
   Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 3 of 10



October 9, 2020                        Respectfully submitted,

                                       /s/ Deepak Gupta
                                       DEEPAK GUPTA*
                                       JONATHAN E. TAYLOR*
                                       GUPTA WESSLER PLLC
                                       1900 L Street, NW, Suite 312
                                       Washington, DC 20036
                                       (202) 888-1741
                                       deepak@guptawessler.com
                                       jon@guptawessler.com

                                       NEIL K. SAWHNEY*
                                       GUPTA WESSLER PLLC
                                       100 Pine Street, Suite 1250
                                       San Francisco, CA 94111
                                       (415) 573-0336
                                       neil@guptawessler.com

                                       RAPHAEL GRAYBILL
                                       Chief Legal Counsel
                                       RYLEE SOMMERS-FLANAGAN
                                       Deputy Legal Counsel
                                       Office of the Governor
                                       PO Box 200801
                                       Helena, MT 59620-0801
                                       Phone: (406) 444-3179

                                       * pro hac vice

                                       Counsel for Plaintiffs




                                 3
Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 4 of 10




Exhibit A
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                                                     Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 5 of 10




       (/)
                                                                       WE
        MAIN MENU




                                                   (https://powellbanners.creativecirclemedia.com/www/delivery/ck.php?
                                     oaparams=2__bannerid=13__zoneid=3__cb=02e211f8f0__oadest=http%3A%2F%2Fwww.tctwest.net%2F)




                                      You have 4 free items remaining before a subscription is required. Subscribe now! (/subscribe/?town_id=0) | Log in (/login.html)




   Despite federal judge’s order,
   controversial of cial remains head of
   BLM


https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                       1/19
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                                                     Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 6 of 10




                                                                                                                                                               (/uploads/original/20201008-083517-BLM-




                                                                                                           1.jpg)
   William Perry Pendley, deputy director of policy and programs for the Bureau of Land Management, poses for a portrait outside the Buffalo Bill Center of the West on
   Tuesday. A federal judge barred Pendley from continuing to serve as the acting director of the bureau last month, but he said the ruling has changed nothing.
   TRIBUNE PHOTO BY MARK DAVIS

        Buy this photo




   Posted Thursday, October 8, 2020 8:25 am




https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                                                       2/19
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                              Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 7 of 10
   By Mark Davis (mailto:mark@powelltribune.com)
   Two weeks after a federal judge in Montana ruled the Trump administration’s choice to direct the Bureau of Land Management rose to his position
   illegally, William Perry Pendley told an audience in Cody that the decision has changed nothing.
   Pendley paraphrased Mark Twain in saying, “News of my political demise has been greatly exaggerated,” while speaking to the Free Roaming Equids
   and Ecosystem Sustainability Network conference on Tuesday at the Buffalo Bill Center of the West.

   U.S. District Judge Brian Morris of Montana ruled late last month that Pendley had “served unlawfully” as the acting head of the BLM for 424 days,
   enjoined him from acting as the director and suggested any actions that Pendley took as director must be reversed.
   However, Pendley said in a Tuesday interview that Judge Morris’ decision “has no impact, no impact whatsoever.”
   “I have the support of the president. I have the support of the Secretary of the Interior and my job is to get out and get things done to accomplish
   what the president wants to do — which means increase recreational opportunities on federal land and to increase opportunities for jobs, so we can
   [economically] recover back to where we were pre-pandemic,” Pendley said.
   Department of Interior Secretary David Bernhardt temporarily authorized Pendley to carry out the duties of the BLM director in July 2019, and
   extended those orders multiple times. President Donald Trump formally nominated Pendley for the position permanently in late July 2020, but
   withdrew his nomination in August. Senate conﬁrmation of the former oil industry lawyer and Wyoming native was thought to be a tough sell with
   testimony possibly affecting election results.
   Pendley, who previously served in the Department of Interior during the Reagan Administration and in other high proﬁle jobs, has made controversial
   statements about selling off public lands, and has a long history of actions and statements concerning Native Americans and other minority groups
   that have been described by his critics as being racist.
   In July, Montana Gov. Steve Bullock ﬁled suit, claiming Pendley’s service unconstitutional. Bullock asserted that Pendley’s extended “acting director”
   service violated the Federal Vacancies Reform Act and the U.S. Constitution. The Constitution’s Appointments Clause requires the president to
   nominate, and the Senate then conﬁrm heads of signiﬁcant federal agencies.

   On Sept. 25, in response to Bullock’s suit, Judge Morris barred Pendley from continuing to perform the duties of the BLM director and also blocked
   Bernhardt from selecting another acting chief to temporarily ﬁll the position.
   Bullock celebrated Morris’ ruling, saying “Montanans can rest easy knowing that National Public Lands Day [Sept. 26] will begin with William Perry
   Pendley packing his desk and vacating the Director’s Ofﬁce at the Bureau of Land Management.”
   Yet, Pendley said Tuesday there have been no changes to his ability to lead the bureau, which oversees 245 million acres of public land, mostly in 11
   western states and Alaska, with a workforce of more than 10,000.
   “I’m still here, I’m still running the bureau,” Pendley said, pointing out he has never been the acting director. “I have always been from day one …
   deputy director of policy and programs.”



https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                      3/19
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                                                     Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 8 of 10
   Pendley said the suit was brought by Bullock in an attempt to hurt the Trump Administration. “It’s just an attempt — and we’ve seen this since, I don’t
   know, 2016 — as an attempt to delegitimatize this administration,” he said.
   On Monday, Bullock asked a judge to negate three land use plans in Montana that would open most BLM land in the state to energy development,
   saying the documents were invalidated when the Trump administration’s public lands boss was removed for being in the post unlawfully.

   Conservation groups, including the Center for Biological Diversity, Western Environmental Law Center, Western Watersheds Project and WildEarth
   Guardians, also asked for permission to join the case to overturn a long list of actions taken under Pendley’s watch. The list includes the approval of
   the Moneta Divide project, which would allow the development of up to 4,250 oil and gas wells in an area east of Shoshoni, in Fremont and Natrona
   counties.
   If Judge Morris grants permission, even the bureau’s decision to move its headquarters from Washington, D.C., to Grand Junction, Colorado, could be
   challenged.
   But Pendley is proud of progress made in the past 15 months leading the BLM, including the move to Grand Junction, which “allowed me to jump in a
   government rig and run up here to give a speech today [in Cody],” he said.

   “On the way I stopped in Rock Springs and Worland. When I go back, I’ll go to Casper and Rawlins — just to be out on the road and visit, see what
   we’re doing in the ﬁeld and see what help people need to get more work done,” Pendley said.
   He said the move was needed because 99% of BLM lands and 97% of BLM employees are in 11 Western states and Alaska, “but our decision makers
   were all in Washington.”
   About 550 positions were moved to Grand Junction in the past year.




                                                                        ....
                                                                          f
                                Your Source                                                  (https://powellbanners.creativecirclemedia.com/www/delivery/ck.php?


                                of Strength
                                         CODY
                                         REGIONAL
                                         HEALTH
                                                              More Info

                        oaparams=2__bannerid=97__zoneid=12__cb=8e50dd35de__oadest=https%3A%2F%2Fwww.codyregionalhealth.org%2F)

   “It allows us to be out here where the people are most directly affected by what we do,” Pendley said.

https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                      4/19
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                                                     Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 9 of 10
   On Tuesday, Pendley spoke at the conference and then toured the McCullough Peaks with members of the Cody Field Ofﬁce, enjoying views of wild
   horses and meeting with regional leaders. The ofﬁce oversees 2.2 million acres of the northern Big Horn Basin, including portions of Park and Big
   Horn counties.



   Proud of his record
   Pendley spoke of his pride of working with President Trump, who recently signed the Great American Outdoors Act, which fully and permanently
   funds the Land and Water Conservation Fund.

   The fund supports the protection of federal public lands and waters, including national parks, forests, wildlife refuges, recreation areas and voluntary
   conservation on private land. The fund was used locally to build Powell city parks and most recently helped improve the Powell Golf Club.
   “When you think about the fact that ﬁve presidents and nine secretaries of the interior have passed through government and have not been able to
   get a permanent [funding] of the Land and Water Conservation Fund through, that’s really quite miraculous,” he said.

   One of the most recent actions in Park County is the BLM’s pending purchase of 1,820 acres of land on Sheep Mountain, west of Cody. In an area
   traditionally suspicious of federal land purchases, the acquisition by the BLM to open hunting in the area was well received.

   The property is an important wintering ground for elk, deer and wild sheep as well as a popular place for hiking, hunting and horseback riding. The
   fund will also be used to catch up on maintenance backlogs on federal property, including national parks. Pendley said while the parks have more
   than $12 billion in backlogs, the BLM has a large backlog of deferred maintenance as well.

   “It’s obviously not the magnitude of the Park Service, but we have backlogs,” he said. “And having those funds available so that we could increase
   recreation and how appealing our recreational lands are to visitors, that’s huge.”
   He pointed out that at the height of the pandemic, people were going stir crazy wanting to get out and recreate.

   “State parks were closed, forest lands were closed, but the BLM kept its lands open,” Pendley said. “Every facility in Wyoming was open simply
   because of the hard work of BLM employees who said, we’re going to do whatever we can to make sure those restrooms have toilet paper, the trash
   gets dumped and the doors are open.”

   Pendley thinks the interest in outdoor activity will survive after a vaccine is found and the pandemic is behind us.



   An uncertain future
   Pendley is just one of several senior ofﬁcials in the Trump administration who have run federal agencies and departments without Senate
   conﬁrmation. The agencies have defended skipped deadlines on Senate hearings, saying the senior ofﬁcials involved were carrying out the duties of
   their acting position, but not actually ﬁlling the position and didn’t require a vote before the Senate.



https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                      5/19
10/9/2020                                                                   Despite federal judge’s order, controversial ofﬁcial remains head of BLM | Powell Tribune
                                                    Case 4:20-cv-00062-BMM Document 30 Filed 10/09/20 Page 10 of 10
   Last month, the Government Accountability Ofﬁce, a bipartisan congressional watchdog, said acting Department of Homeland Security Secretary Chad
   Wolf and acting deputy Ken Cuccinelli were illegally serving under the Vacancy Reform Act. The two have been in high proﬁle positions in the Trump
   administration’s immigration and law enforcement efforts.
   Pendley said every administration for the past 30 years has done the same thing.

   “It has been done for almost 30 years throughout all administrations,” he said. “Republicans and Democrats, over the decades, have said they will
   designate somebody who’s in the chain of command, as exercising the authority of the assistant secretary, or the director, so that person has the
   authority to sign something, and we can move on with life.”
   Opponents are watching the Pendley case closely, hoping to use the precedence set to undo actions taken by Wolf and Cuccinelli. The Trump
   administration has said it will appeal Judge Morris’ “outrageous” decision.


   Comments
     0 Comments                                                                                                                                                         Sort by Oldest




                    Add a comment...



            Facebook Comments Plugin




   brnrn
      ITEMS
          THAT
             MAY
               INTEREST
                    You
  Powell Library seeks consultant for new or remodeled building (/stories/powell-library-seeks-consultant-
  for-new-or-remodeled-building,27506)
  Great catch: School nurse’s suspicions help save student’s life (/stories/great-catch-school-nurses-
  suspicions-help-save-students-life,27502)
  Slaughterhouse plans draw out supporters, opponents (/stories/slaughterhouse-plans-draw-out-
  supporters-opponents,27504)
  Fundraising in a pandemic (/stories/fundraising-in-a-pandemic,27515)

https://www.powelltribune.com/stories/despite-federal-judges-order-controversial-ofﬁcial-remains-head-of-blm,27505                                                                       6/19
